Title: 2d.
From: Adams, John Quincy
To: 


       Our Tutor, gave us this morning, a most extraordinary, construction of a passage in Homer. Abbot 1st. was beginning to construe, the 181st. line of the 6th Book. 
         
          πρόσθε λέων, ο̈πισθεν δὲ δράκων, μέσση δέ χίμαιρα
         
         He said, a Lion, before, but the Dr. corrected him, by saying it meant superior to a Lion; Abbot immediately took the hint, and made it, superior to a Lion, inferior to a Dragon, and equal to a wild boar. I confess I should never have had an Idea, of giving such a Translation of this passage, though it always appeared to me a plain, easy one. I was pretty confident too, that comparative adjectives, governed a genitive; but now it is plain that it is no matter what case, a word is in and with this manner, it is much easier to read the ancient authors; because, you may render, any Latin or Greek word, by any English one you chuse.
       